Exhibit 16.1 November 4, 2013 Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Dear Sirs/Madams: We have read Item 4.01 included in the Form 8-K dated November 4, 2013 of Vanity Events Holding, Inc. (the “Company”) to be filed with the Securities and Exchange Commission and are in agreement with the statements contained therein related to our firm. We have no basis to agree or disagree with other statements of the Company contained therein. Sincerely, /s/ KABANI & COMPANY, INC. Kabani & Company, Inc. Certified Public Accountants Las Angeles, California
